DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) was submitted on 06/22/2021 and 08/25/2021.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Objections
Claims 1-17 objected to because of the following informalities:  
Claim 1 recites the acronym ONUs without first indicating what this acronym is intended to represent. For the purpose of examination, ONUs has been interpreted as “Optical Network Units”.
Claims 2-17 depend from claim 1 and are therefore objected to for the same reason(s) as indicated above. 

Claim 3 depends from claim 2 and is therefore objected to for the same reason(s) as indicated above.
Claim 5 recites the limitation “the WDM optical data signal”. In order to maintain consistent terminology with claim 1, the Examiner suggests amending this to recite “the WDM downstream optical data signal”.
Claim 6 depends from claim 5 and is therefore objected to for the same reason(s) as indicated above.
Claim 7 recites the limitation “said second transmitter”. In order to maintain consistent terminology with claim 1, the Examiner suggests amending this to recite “said at least second transmitter”.
Claim 8 recites the limitation “the receiver”. In order to maintain consistent terminology with claim 1, the Examiner suggests amending this to recite “the at least one receiver”.
Claim 9 recites the limitation “the downstream WDM signal” in line 2 and line 6. In order to maintain consistent terminology with claim 1, the Examiner suggests amending this to recite “the WDM downstream optical data signal”.
Claim 9 also contains the typographical or grammatical error “said at the least second transmitter”. The Examiner suggests amending this to read “said at least second transmitter”.
Claim 10 depends from claim 9 and is therefore objected to for the same reason(s) as indicated above.

Claim 12 recites the limitation “the downstream WDM optical data signal”. In order to maintain consistent terminology with claim 1, the Examiner suggests amending this to recite “the WDM downstream optical data signal”.
Claim 12 also contains the typographical or grammatical error “a downstream signal optical data signal”. The Examiner suggests amending this to read “a downstream optical data signal”.
Claims 13-15 depend from claim 12 and are therefore objected to for the same reason(s) as indicated above.
Claim 16 recites the limitation “the downstream WDM optical data signal”. In order to maintain consistent terminology with claim 1, the Examiner suggests amending this to recite “the WDM downstream optical data signal”.
Claim 17 depends from claim 16 and is therefore objected to for the same reason(s) as indicated above.

Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4-6, 8, and 12-17 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 4 recites the limitation "at least one or each of the optical data signals".  There is insufficient antecedent basis for this limitation in the claim. Specifically, Claim 1 establishes only a single “wavelength division multiplexed (WDM) downstream optical data signal”. As such, it is unclear what is meant by “at least one or each of the optical data signals”.
Claims 5-6 depend from claim 4 and are therefore rejected for the same reason(s) of indefiniteness as stated above. 
Claims 6 recites the limitations “the TDM data signal” in line 1, “the frequency difference between each data channel and the carrier channel” in lines 4-5, “the data TDM tributary” in lines 5-6, and “the adjacent TDM tributary” in line 6. There is insufficient antecedent basis for these limitations in the claim.
Additionally, the equation presented in claim 6 appears to be missing numerous relevant symbols, and is therefore unclear and indefinite. For the purpose of Examination, this equation has been interpreted as the equation presented on page 12, line 25 of the Specification.

Claim 8 recites the limitation “a third upstream time lens optical signal processor”. However, claim 1 does not establish any first or second upstream time lens optical signal processor. As such, it is unclear what is meant by “a third upstream time lens optical signal processor”.
Claim 12 recites the limitation "the downstream and upstream signals" in line 3.  There is insufficient antecedent basis for this limitation in the claim.
Additionally, claim 12 recites “a plurality of optical network units (ONU)” and further refers to “each ONU”. However, claim 1 already establishes a plurality of ONUs. As such, it is unclear if these are the same ONUs already recited in claim 1.
Claims 13-15 depend from claim 12 and are therefore rejected for the same reason(s) of indefiniteness as stated above.
Claim 16 recites the limitation "the downstream and upstream signals" in line 3.  There is insufficient antecedent basis for this limitation in the claim.
Additionally, claim 16 recites “a plurality of optical network units (ONU)” and further refers to “each ONU”. However, claim 1 already establishes a plurality of ONUs. As such, it is unclear if these are the same ONUs already recited in claim 1.
Claim 17 depends from claim 16 and is therefore rejected for the same reason(s) of indefiniteness as stated above.

The following is a quotation of 35 U.S.C. 112(d):


The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 11 rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends. Specifically, claim 1 recites “An optical line terminal for a passive optical network”, and thus already recites both a PON system and the optical line terminal according to claim 1. As such, Claim 11 fails to further limit claim 1. Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 7, and 11-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Van Den Hoven et al. US 2009/0083817 A1 (hereinafter Van Den Hoven) in view of Min et al. NPL “An OTDM-To-WDM Converter Using Optical Fourier Transformation” (hereinafter Min).
Regarding Claim 1, Van Den Hoven teaches an optical line terminal (20, Fig. 1; headend station of a Passive Optical Network [i.e. optical line terminal], Par. 26) for a passive optical network (Fig. 1; Par. 26), comprising - at least a first transmitter for generating an wavelength division multiplexed (WDM) optical carrier signal for distribution (18, Fig. 1; eight unmodulated carrier waves are generated and multiplexed [i.e. WDM], Par. 30-31; see also figures 5a and 5b which shows the plurality of upstream wavelengths generated at 18) to a plurality of users / ONUs (end user station are indicated at 37, Fig. 1), - at least a second transmitter for generating a wavelength division multiplexed (WDM) downstream optical data signal for distribution to said plurality of users / ONUs (19, Fig. 1; transmits eight modulated multiplexed wavelengths to end user stations [i.e. WDM], Par. 26; Par. 31; see also figures 5a and 5b which shows the plurality of downstream wavelengths generated at 19), and - at least one receiver for receiving and processing an upstream signal from said users (27, Fig. 1; Par. 27-28; Par. 30).
Van Den Hoven does not teach that the wavelength division multiplexed (WDM) optical carrier signal is generated by generating a time division multiplexed (TDM) optical carrier signal, said first transmitter comprising a first time lens optical signal processor configured to convert the TDM optical carrier signal to the wavelength division multiplexed (WDM) optical carrier signal. However, Min teaches that it is desirable to generate a wavelength division multiplexed (WDM) optical carrier signal  by first generating a time division multiplexed (TDM) optical carrier signal, and using a first time lens optical signal processor in the transmitter configured to 
It would have been obvious to one of ordinary skill in the art, before the effective filling date of the claimed invention, to modify Van Den Hoven such that the wavelength division multiplexed (WDM) optical carrier signal is generated by generating a time division multiplexed (TDM) optical carrier signal, said first transmitter comprising a first time lens optical signal processor configured to convert the TDM optical carrier signal to the wavelength division multiplexed (WDM) optical carrier signal, because this provides a hybrid transmission technique which provides better performance by incorporating the benefits of both OTDM and WDM, such as higher system capacity, flexibility, and transparency.
Regarding Claim 2, Van Den Hoven as modified by Min teaches the optical line terminal according to claim 1, wherein the wavelength division multiplexed (WDM) optical carrier signal defines a first range of optical wavelengths (Van Den Hoven, channels from block 18 are used by end users for upstream transmission, as is described in Par. 26-31; upstream channels formed in a first range US, Fig. 5a; Par. 44) and wherein the downstream WDM data signal defines a second range of wavelengths (Van Den Hoven, downstream channels formed in a first 
Regarding Claim 7, Van Den Hoven as modified by Min teaches the optical line terminal according to claim 1.
Van Den Hoven does not teach wherein said at least second transmitter is configured for generating a time division multiplexed (TDM) optical data signal, said second transmitter comprising a second time lens optical signal processor configured to convert the TDM optical data signal to said WDM downstream optical data signal. However, Min teaches that it is desirable to generate a wavelength division multiplexed (WDM) optical data signal  by first generating a time division multiplexed (TDM) optical datar signal, and using a time lens optical signal processor configured to convert the TDM optical data signal to the wavelength division multiplexed (WDM) optical data signal (serial-to-parallel conversion of 40 Gbps optical time division multiplexed (OTDM) signal to 4x10 Gbps wavelength division-multiplexed (WDM) individual channels by using Optical Fourier Transformation (OFT) method. OFT is also called time lens technique, Abst.; time lens, Fig. 1; OFT [i.e. “time lens optical signal processor”] in transmitter, Fig. 2; II. OPERATION PRINCIPLE), because this provides a hybrid transmission technique which provides better performance by incorporating the benefits of both OTDM and WDM, such as higher system capacity, flexibility, and transparency (I. INTRODUCTION).
It would have been obvious to one of ordinary skill in the art, before the effective filling date of the claimed invention, to further modify Van Den Hoven such that said at least second transmitter is configured for generating a time division multiplexed (TDM) optical data signal, 
Regarding Claim 11, Van Den Hoven as modified by Min teaches a passive optical network (PON) system comprising the optical line terminal according to claim 1 (Fig. 1; Par. 26).
Regarding Claim 12, Van Den Hoven as modified by Min teaches the passive optical network (PON) system according to claim 11, comprising - an optical fiber infrastructure for distributing the downstream and upstream signals (Van Den Hoven, two fibres 24/26, Fig. 1; Par. 26-31), - a plurality of optical network units (ONU) (end user station are indicated at 37 of a PON [i.e. ONUs], Fig. 1), - at least one remote node for splitting the downstream WDM optical data signal and the WDM optical carrier signal into separate wavelength signals such that each ONU receives a downstream signal optical data signal at a first specific wavelength and an optical carrier signal at a second specific wavelength (Van Den Hoven, Four nodes 30 . . . 36 are shown by way of example, which nodes can serve each for example sixteen end user stations, which are connected to the two fibres 24/26 through said nodes and which are schematically shown here as dwellings of clients. The receiving blocks 27 are each for example suitable for a respective unique wavelength (range), while these wavelengths mutually differ sufficiently… Block 39 then forms a bidirectional relay element from/to the node. If, however, the modules 18 are present, block 40 will receive therefrom a blank or unmodulated wave; it is modulated with the return information, amplified where necessary, as a result of which the latter will 
Regarding Claim 13, Van Den Hoven as modified by Min teaches the PON system according to claim 12, wherein each ONU is colourless / wavelength independent (Van Den Hoven, Par. 31).
Regarding Claim 14, Van Den Hoven as modified by Min teaches the PON system according to claim 12, wherein each ONU comprises a coupling element for separating the optical carrier signal and the downstream optical data signal (Van Den Hoven, 39, Fig. 1; Par. 31), a receiver for receiving and processing the downstream optical data signal (Van Den Hoven, 42, Fig. 1; Par. 31) and an upstream signal generator for receiving and modulating the optical carrier signal, thereby generating an upstream optical data signal (Van Den Hoven, 40, Fig. 1; Par. 31).
Regarding Claim 15, Van Den Hoven as modified by Min teaches the PON system according to claim 14, wherein the upstream signal generator comprises a reflective semiconductor optical amplifier and/or an optical circulator (Van Den Hoven, RSOA 40, Fig. 1; Par. 31), amplifier and modulator for receiving, amplifying and modulating the optical carrier signal (Van Den Hoven teaches “it is modulated with the return information, amplified where necessary”, thus a modulator and amplifier would be required, Par. 31).

Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Van Den Hoven as modified by Min, and further in view of Bhatia et al. US 2003/0020984 A1 (hereinafter Bhatia).
Regarding Claim 3, Van Den Hoven as modified by Min teaches the optical line terminal according to claim 2.
Van Den Hoven as modified by Min does not teach wherein the first range of wavelengths is centred around approx. 1300 nm, and wherein the second range of wavelengths is centred around approx. 1500 nm or 1550 nm. However, Bhatia teaches that in WDM systems it is preferred to center wavelength bands around known, standardized bands, such as bands centered at about 1300 nm and about 1550 nm (Par. 3).
It would have been obvious to one of ordinary skill in the art, before the effective filling date of the claimed invention, to further modify Van Den Hoven as modified by Min wherein the first range of wavelengths is centred around approx. 1300 nm, and wherein the second range of wavelengths is centred around approx. 1500 nm or 1550 nm, because that in WDM systems it is preferred to center wavelength bands around known, standardized bands, such as bands centered at about 1300 nm and about 1550 nm.

Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Van Den Hoven as modified by Min, and further in view of Mulvad et al. NPL “DWDM-to-OTDM Conversion by Time-Domain Optical Fourier Transformation” (hereinafter Mulvad).
Regarding Claim 8, Van Den Hoven as modified by Min teaches the optical line terminal according to claim 1.

It would have been obvious to one of ordinary skill in the art, before the effective filling date of the claimed invention, to further modify Van Den Hoven as modified by Min wherein the receiver comprises a third upstream time lens optical signal processor configured to convert an upstream WDM data signal received from said users to an upstream TDM data signal, and at least one TDM receiver for demultiplexing and processing the upstream TDM data signal, because this allows for conversion between parallel and serial data formats to simplify network management, allowing large numbers of WDM channels to be converted in a single switching operation.

Claims 9 and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Van Den Hoven as modified by Min, and further in view of Deng et al. US 2002/0196491 A1 (hereinafter Deng).
Regarding Claim 9, Van Den Hoven as modified by Min teaches the optical line terminal according to claim 1, wherein the downstream WDM signal comprises N signal wavelengths (Van Den Hoven, eight wavelengths, Par. 26-31, Fig. 1), and wherein said at the least second transmitter comprises a multi-wavelength wavelength division multiplexed array (array of transmitters shown in block 19).
Van Den Hoven as modified by Min does not teach a multi-wavelength time and wavelength division multiplexed array configured to generate a time division multiplexed downstream optical data signal at M different wavelengths. However, Deng teaches a well-known PON architecture (Fig. 3; Par. 10) comprising a multi-wavelength time and wavelength division multiplexed array configured to generate a time division multiplexed downstream optical data signal at M different wavelengths (CO generates N different wavelengths which are each further subdivided into time slots 1 to N, Fig. 3; Par. 10), because this provides a hybrid WDM-TDM PON architecture allowing the network owner or operator to use a smaller number of wavelengths to service a larger number of customers than in a pure WDM PON (Par. 10).
It would have been obvious to one of ordinary skill in the art, before the effective filling date of the claimed invention, to further modify Van Den Hoven as modified by Min to include a multi-wavelength time and wavelength division multiplexed array configured to generate a time division multiplexed downstream optical data signal at M different wavelengths, because this provides a hybrid WDM-TDM PON architecture allowing the network owner or operator to 
Lastly, Van Den Hoven as modified by Min and Deng does not explicitly teach where M is less than the number N of signal wavelengths in the downstream WDM signal. However, where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation. In reAller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) (MPEP 2144.05). As such, it would have been obvious to one of ordinary skill in the art, before the effective filling date of the claimed invention, to further modify Van Den Hoven as modified by Min and Deng such that where M is less than the number N of signal wavelengths in the downstream WDM signal, because Van Den Hoven teaches a downstream WDM signal comprises N signal wavelengths and Deng teaches transmitting TDM signals in a WDM PON on M different wavelengths. Thus the general conditions of the claim are disclosed in the prior art, and it is not inventive to arrive at M being less than N by routine experimentation, such as if it were desired to service certain customers with a dedicated wavelength channel in the WDM PON. 
Regarding Claim 10, Van Den Hoven as modified by Min and Deng teaches the optical line terminal according to claim 9, wherein the receiver comprises a multi-wavelength and wavelength division multiplexed array configured to receive and process a upstream optical signal at M different wavelengths (receiver array 27 for receiving and processing multiplexed modulated upstream signals from user terminals 37, Fig. 1; Par. 26-31; Fig. 5A and 5B; Par. 4-45).

It would have been obvious to one of ordinary skill in the art, before the effective filling date of the claimed invention, to further modify Van Den Hoven as modified by Min and Deng to include a time and wavelength division multiplexed array configured to receive and process a TDM upstream optical signal at the M different wavelengths, because this provides a hybrid WDM-TDM PON architecture allowing the network owner or operator to use a smaller number of wavelengths to service a larger number of customers than in a pure WDM PON.

Allowable Subject Matter
Claims 4-6 and 16-17 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

As allowable subject matter has been indicated, applicant's reply must either comply with all formal requirements or specifically traverse each requirement not complied with.  See 37 CFR 1.111(b) and MPEP § 707.07(a).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID W LAMBERT whose telephone number is (571)272-7692. The examiner can normally be reached Monday to Friday, 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth Vanderpuye can be reached on (571)272-3078. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic 





/DAVID W LAMBERT/Examiner, Art Unit 2636